Citation Nr: 1204084	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine (neck) or low back disability, claimed as secondary to service connected residuals of a fracture of the left clavicle.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from January 1966 until December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the RO in San Diego, California, which denied the benefits sought on appeal.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before a Decision Review Officer at a July 2008 hearing at the RO.  A transcript has been associated with the file.

The Board remanded this case in May 2010.  It returns now for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's cervical and low back disabilities have not been related to the left clavicle fracture residuals either causally or by aggravation.  

2.  The Veteran's cervical and low back disabilities have not been related to the Veteran's January 1967 in-service injury wherein he also fractured his left clavicle.  





CONCLUSION OF LAW

A cervical spine or low back disability was not incurred in or aggravated by active service nor was it caused or aggravated by the Veteran's service-connected clavicle fracture.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a back disability, which he claims is secondary to service connected residuals of a fracture of the left clavicle.  For the reasons that follow, the Board finds that there is no competent nexus between the Veteran's cervical spine disability and either his service connected residuals of a fracture of the left clavicle or any incident of service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran is presently service-connected for residuals of a fracture of the left clavicle.  The Board concluded that a 30 percent rating was warranted for that disability in May 2010.  

The Veteran was seen for a July 2010 VA examination.  The report indicates that the Veteran had had multiple imaging tests which revealed degenerative disc disease throughout the cervical spine.  The Veteran also underwent a cervical spine fusion at the C6-7 level, with incomplete osseous fusion.  The Veteran was also found to have mild degenerative joint disease (DJD) of the lumbar spine.

The remaining question is whether the Veteran's service-connected clavicle fracture residuals could have caused or aggravated a spinal disability.  

The Veteran's November 2006 claim asserts that the clavicle condition caused his back condition.  There is no further explanation.  

The Veteran submitted a February 2007 statement in support of his claim describing his back contentions.  He reported that he injured his lower back at the same time he broke his collar bone.  He reported that he landed on a size 13 boot.  The Veteran reported that he was taken to a hospital and told a doctor, but the doctor did not look at his lower back or hips.  The Veteran reported being at the hospital for one day and that the doctor was more concerned with getting him back to work.  The Veteran reported that he now had major pain and problems with his lower back and hips.  The Veteran stated that he had been seen for a consult examination in connection with this claim and that they had not looked at his lower back or hips.  He reported using a cane as walking was progressively more difficult.

In his August 2007 Notice of Disagreement, the Veteran asked that his service treatment records be checked as his injury was treated in service in Germany.

The Veteran's May 2008 Form 9 contained a statement that he felt that not all available records were used in denying his claim.

The Veteran testified at a July 2008 hearing before a Decision Review Officer (DRO).  The Veteran testified that he injured his low back when his fractured his clavicle on active duty in Germany.  The Veteran again reported that he told the doctor about his back hurting, that he was brushed off and that he was sent back to work the next day.  The Veteran reported that every time he went to sick call they would brush it off and not write it down in his record.  The Veteran reported that he had had a problem ever since.  The Veteran reported that all his treatment was through the Loma Linda VA Medical Center as he could not afford medical treatment elsewhere.  

The Veteran was seen for a pair of examinations in connection with this claim, a December 2006 consult examination and a July 2010 VA examination.  

At the December 2006 exam, the Veteran reported that he had pain in the left clavicle and left shoulder intermittently, sometimes daily up to the whole day, especially with cold weather in the winter.  The pain travelled down the lower back and both hips, with the left worse than right.  Pain was brought on by physical activity and relieved by rest.  The report does not contain an opinion as to etiology or a likely relationship of back pain to the left clavicle fracture residuals.  

The July 2010 VA examination report does contain such an opinion.  Following review of the claims file, physical examination and interview of the Veteran, the examiner indicated that he could not identify a rational medical basis through which the left clavicle fracture residuals "could affect" either the cervical or low back disabilities.  The examiner indicated that the left clavicle fracture residuals were not at least as likely as not responsible for the cervical or low back disabilities.  

The Board finds that the cervical and low back disabilities have not been related to the left clavicle fracture residuals either on a causation or aggravation basis.  The Veteran has offered no evidence linking the cervical and low back disabilities to the left clavicle fracture residuals.  He offers neither his description of his own, observable symptoms, nor a report that a medical professional has associated the fracture residuals to any other condition.  Instead, he reports that he had a second injury to the low back at the time of his left clavicle fracture.  The Board emphasizes that the Veteran did not make any reference to the cervical spine disability during any of his reports of disability, including testimony before the DRO.  Thus, the Veteran's statements do not relate any symptomatology of the left clavicle fracture residuals to any symptomatology of the cervical or low back disabilities.  The separate injury of the low back is the supposed basis for the current disability.  The July 2010 medical opinion could identify no basis on which the left clavicle fracture residuals could affect either the cervical or low back disabilities.  The Board notes that "affect" is sufficiently broad to encompass either causation or aggravation.  The Board finds, therefore, that the preponderance of the evidence demonstrates that cervical and low back disabilities have not been related to the left clavicle fracture residuals either on a causation or aggravation basis.  Service connection on a secondary basis for a cervical or low back disability must be denied.  See 38 C.F.R. § 3.310.  

Despite his filing, the Veteran's primary contention is that an inservice injury resulted directly in a low back disability.  In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Initially, the Board notes that the Veteran does not allege that he injured his neck in any way during service.  There is no evidence of a neck injury in the Veteran's service treatment records.  No neck or spinal disability was noted at separation from service.  The Board finds that there is no in-service incurrence event to which the current cervical spine disability may be related.  The second element of service connection is not met; service connection for a cervical spine disability must be denied.  See Hickson.  

With respect to the Veteran's contentions that he has experienced low back pain since the January 1967 fall, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has no medical expertise or training.  He is not, therefore, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Back pain is within the realm of lay observable symptoms.  

Although the Veteran is competent to report that he had a symptom of low back pain, he must do so credibly as well.  Factors such as facial plausibility, bias, self interest and consistency may be considered with other evidence of record.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995).  Review of the Veteran's service treatment records does not reflect an injury to his low back in the same event when he broke his left clavicle during service.  The Veteran was seen on January 28, 1967 having fallen on his left shoulder while playing football.  The Veteran was found to have a comminuted clavicle fracture by x-ray.  Contrary to his above report, the Veteran was held in the hospital for three days to get over the acute pain before discharge to be followed by the Orthopedic Clinic.  The Veteran was seen at sick call repeatedly in February, March, April, May, June, July, September, October and November 1967 prior to his discharge.  There is no indication of back pain at any of these visits.  The Veteran underwent an October 1967 separation from service physical examination.  The Veteran completed a report of medical history in which he denied recurrent back pain, providing highly probative factual evidence against his own claim.  He did report a history of broken bones.  The examiner's explanatory note indicates that the clavicle fracture was evaluated and found to be well-healed.  On the clinical examination, the Veteran's spine and lower extremities were found to be normal.  

The in-service evidence regarding the Veteran's claim is not consistent with his statements.  The Veteran's account is directly contradicted in certain particulars by the contemporaneous record.  He has stated repeatedly that he was admitted to the hospital for only one day during service, when he clearly spent three in the hospital.  Three days is ample time to report low back pain.  His current statements that he has had back pain since the injury are contradicted by his October 1967 denial of back pain.  Furthermore, the Veteran was seen repeatedly without complaints of back pain at the time of the January 1967 injury, numerous sick calls between February and November 1967, and the October 1967 separation examination, which contains normal spinal and lower extremity findings in October 1967.  In light of the above evidence, the Board finds that the Veteran has not credibly provided lay evidence of continuity of symptomatology between the in-service event and the current disability.  The Board emphasizes, in arriving at this finding, that the Board has relied on more than the mere absence of service treatment records showing treatment.  The Board has relied on the Veteran's own contemporaneous description of his own symptoms, the lack of complaints when treated for the initial January 1967 injury, and the October 1967 direct physical examination of the spine and lower extremities in addition to the absence of corroborating contemporaneous medical evidence.  See Buchanan, at 1337.  There is no other evidence of continuity of symptomatology.  In the absence of credible evidence of continuity of symptomatology, the Board finds that a back disability has not been continuously present since service.  

When continuity is not established by lay evidence, service connection may be established by medical evidence.  The July 2010 VA examination contains a medical opinion as to that question.  The examiner indicated that the Veteran most likely did not have a low back injury or complaints of low back pain during service as these were not recorded in his service treatment records.  In the absence of low back complaints during service, the examiner concluded that no current disability could be related to service.  The July 2010 examiner's opinion looks to the medical evidence for the necessary supporting evidence to relate the current low back disability to service.  As the Board has found the Veteran not credible in reporting his lay history and there is no other lay evidence of record to relate the disability to any incident of service, the examiner's factual premise mirrors the Board's findings here.  Thus, the factual basis for the opinion is adequate.  The examiner provided a rationale, indicating that there was no traumatic injury to the low back that could produce the current disability.  The Board finds that the opinion has adequately addressed the facts of the case and provided an opinion supported by a rationale.  The Board notes that there are no other pertinent medical opinions of record.  

The Board finds that the preponderance of the evidence is against in-service incurrence of the Veteran's low back disability.  The Board has found that the Veteran has not credibly reported his lay history.  There is no other lay evidence of record.  The contemporaneous record does not establish the presence of an in-service injury to which his present disability may be related.  The only medical opinion of record could not locate an incurrence event to which the present disability may be related.  In the absence of inservice incurrence, the Board concludes that service connection for a low back disability is not warranted on a direct basis.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran bears a current diagnosis of DJD of the lumbar spine per imaging reports.  This diagnosis was not made until decades after the Veteran's separation from service.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  The Veteran's claim is also on a secondary basis.  Prior to initial adjudication of the Veteran's claim, a December 2006 letter fully satisfied the duty to notify provisions, including notice of secondary service connection elements and degree of disability and effective date provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran reported seeking treatment through the Loma Linda VA Medical Center shortly after separation from service in 1967.  He requested that records of this treatment be associated with the claims file.  Following a request to that facility, the Loma Linda VA Medical Center records personnel reported that the facility was not opened until 1977 and that no records were available prior to that date.  The requested records do not exist.  Thus, further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(e).  The Board notes that there are no other identified, outstanding records.  The Board concludes that the duty to assist in obtaining records is satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2010 medical examination to obtain an opinion as to whether his cervical spine disability was the result of his service-connected clavicle fracture residuals or some incident of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in May 2010.  That remand was solely for the purpose of providing the Veteran with a VA examination to identify any spinal disability present and determine whether any such disability was etiologically related to his service-connected clavicle fracture residuals or some incident of service.  The VA examination occurred in July 2010.  The Board has found that examination to be adequate, as discussed above.  The Board finds that the RO complied fully with the May 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for a cervical spine or low back disability, claimed as secondary to service connected residuals of a fracture of the left clavicle, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


